DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 10/18/2021, concerning Application No. 16/488,365. The amendments to the specification, the drawings, and the claims filed on 10/18/2021 are acknowledged. Presently, Claims 1-9 and 12-15 remain pending, with Claims 10-11 cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0024070, filed on 02/23/2017.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/23/2019 and 05/29/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 10/18/2021. These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In the amended Para. [108], line 4, “ultrasonic probe 100” relating to the ultrasonic probe of Fig. 4 should be changed to “ultrasonic probe” because the ultrasonic probe of Fig. 4 is according to a related art and is not labeled with reference number 100 in the figure.
Appropriate correction is required.
The use of the term “Bluetooth” in Para. [55], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In the currently amended Claim 1, lines 9-10, the limitation “a magnitude of an acoustic signal radiated by the piezoelectric layer” should be changed to “a magnitude of an acoustic signal of the plurality of acoustic signals radiated from
In the currently amended Claim 3, lines 1-2, the limitation “at least one side of the connection part” should be changed to “at least the one side of the connection part” because the limitation “one side of the connection part” is previously claimed in line 12 of Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "at least one side of the connection part" in lines 1-2. It is unclear whether the limitation "at least one side of the connection part" in lines 1-2 of Claim 4 is referring to the same limitation “one side of the connection part” as previously claimed in line 12 of Claim 1 or to a different side of the connection part. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0173714 A1, previously cited by the Examiner on 07/16/2021, hereinafter Park) in view of Shimizu (US 2003/0189391 A1, cited in the Applicant’s IDS filed 05/29/2020, hereinafter Shimizu).
The applied reference Park has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 1, Park discloses (Figs. 3A, 4A, and 5) an ultrasonic probe (ultrasonic diagnostic apparatus 1) (see, e.g., Abstract, Para. [0066-0071]) comprising: 
a piezoelectric layer (piezoelectric layer 3) (see, e.g., Fig. 3A and Para. [0067-0068]); 
an absorbing layer (backing layer 4) disposed at a lower portion of the piezoelectric layer (3) (see, e.g., Fig. 3A, where the backing layer 4 is shown to be positioned below the piezoelectric layer 3), configured to absorb an acoustic signal (see, e.g., Para. [0068], lines 10-14, “the backing layer 4 may absorb ultrasonic waves generated from the piezoelectric layer 3 and transmitted backward to thereby block ultrasonic waves from being transmitted to the back of the piezoelectric layer 3”); and 
integrated flexible printed circuit board 20) disposed between the piezoelectric layer (3) and the absorbing layer (4) (see, e.g., Fig. 3A and Para. [0071], lines 1-4, “the piezoelectric layer 3 may be connected to the integrated flexible printed circuit board 20, and the lower part of the integrated flexible printed circuit board 20 may be connected to the upper part of the backing layer 4”), 
wherein the connection part (20) is configured to deform at least partially (see, e.g., Para. [0069], lines 6-11, “the flexible printed circuit board 20 may be fabricated with a heat-resistant plastic film, such as polyester (PET) or polyimide (PI), which is a flexible material, to have flexibility allowing bending, overlapping, folding, rolling, twisting, and the like, unlike a rigid printed circuit board made of a rigid material”) so that a plurality of acoustic signals radiated from the piezoelectric layer (3) due to the connection part (20) have different magnitudes (see, e.g., Para. [0068-0070], where it is disclosed that the piezoelectric layer 3 generates/radiates ultrasound signals, and that the piezoelectric layer 3 is electrically coupled to the flexible printed circuit board 20, and that the flexible printed circuit board 20 is configured to deform, therefore the ultrasound signals radiated from the piezoelectric layer 3 would have different magnitudes due to the deformation of the flexible printed circuit board 20),
wherein the connection part (20) is configured to deform partially (see, e.g., Para. [0069], lines 6-11, “the flexible printed circuit board 20 may be fabricated with a heat-resistant plastic film, such as polyester (PET) or polyimide (PI), which is a flexible material, to have flexibility allowing bending, overlapping, folding, rolling, twisting, and the like, unlike a rigid printed circuit board made of a rigid material”) so that a magnitude of an acoustic signal radiated by the piezoelectric layer (3) is different from one side of the connection part (20) to a center of the connection part (20) (see, e.g., Para. [0068-0070], where it is disclosed that the piezoelectric layer 3 generates/radiates ultrasound signals, and that the piezoelectric layer 3 is electrically coupled to the flexible printed circuit board 20, and that the flexible printed circuit board 20 is configured to deform, therefore the ultrasound signals radiated from the piezoelectric layer 3 would have different magnitudes due to the deformation of the flexible printed circuit board 20).
Park does not disclose wherein the connection part is configured to deform partially specifically so that a magnitude of an acoustic signal radiated by the piezoelectric layer linearly increases or decreases, or the magnitude of the acoustic signal radiated by the piezoelectric layer increases or decreases in a curved shape from one side of the connection part to a center of the connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the connection part (conductive film 7, conductive adhesive 8) is configured to deform partially so that a magnitude of the acoustic signal radiated by the piezoelectric layer (piezoelectric units 2) increases or decreases in a curved shape from one side of the connection part (7, 8) to a center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, “The conductive adhesive has a thickness which varies along the longitudinal direction of the piezoelectric unit, thereby causing a larger driving current to flow at the center of the piezoelectric unit in the longitudinal direction, and a smaller driving current to flow at both ends of the piezoelectric unit to suppress side lobes in generated ultrasonic waves” and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, and where the bottom surface of the conductive film 7 is shown to be curved, therefore the magnitude of the acoustic signal radiated by the piezoelectric units 2 could increase or decrease in a curve shape due to the deformation of the conductive film 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe of Park by including that the connection part is configured to deform partially specifically so that the magnitude of the acoustic signal radiated by the piezoelectric layer increases or decreases in a curved shape from one side of the connection part to a center of the connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 2, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein the connection part (integrated flexible printed circuit board 20) is configured to have a symmetrical shape with respect to a center line of the connection part (20) (see, e.g., Figs. 3A and 5, where the flexible printed circuit board 20 is shown to have center line (i.e., the center horizontal line crossing through the middle of the second electrode 22 when viewing Fig. 5), and where the flexible printed circuit board 20 is shown to be a symmetrical shape with respect to that center line).

Regarding Claim 3, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park does not disclose wherein at least one side of the connection part is configured to have a curved shape. Park instead discloses wherein at least one side of the connection part (integrated flexible printed circuit board 20) is configured to have a stepwise rectangular shape (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part” and Fig. 4A, where one side/edge (i.e., the left side of the flexible printed circuit board when viewing the figure) of the flexible printed circuit board 20 is shown to be wider/thicker than the center side (i.e., the right side of the flexible printed circuit board 20 when viewing the figure), therefore the shape of the flexible printed circuit board 20 is shown to be a stepwise rectangular shape).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe of Park by including that at least 
Also, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020-0023]), wherein at least one side of the connection part (conductive film 7, conductive adhesive 8) is configured to have a curved shape (see, e.g., Para. [0022], lines 1-6, “Backing material 3 has a protrusively curved top surface… Conductive film (e.g., metal film) 7 is further formed over the entire top surface of backing material 3” and Fig. 4B, where the bottom side of the conductive film 7 that is in contact with the top surface of the backing material 3 is shown to have a curved shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by including that at least one side of the connection part is configured to have a curved shape, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 4, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein at least one side of the connection part (integrated flexible printed circuit board 20) is configured to have an inwardly recessed shape (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part” and Fig. 4A, where one side/edge (i.e., the left side of the flexible printed circuit board when viewing the figure) of the flexible printed circuit board 20 is shown to be wider/thicker than the center side (i.e., the right side of the flexible printed circuit board 20 when viewing the figure), therefore the center side of the flexible printed circuit board 20 is shown to be an inwardly recessed shaped when compared to the outer edge/side of the flexible printed circuit board 20).

Regarding Claim 5, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an outer circumferential surface of the connection part (integrated flexible printed circuit board 20) is configured to have a convex shape symmetrically (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part”, where both of the edge portions/sides of the flexible printed circuit board 20 can protrude out to have a convex shape, and where the convex shape would be symmetrical when both edge portions/sides of the flexible printed circuit board 20 are protruded out).

Regarding Claim 6, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an outer circumferential surface of the connection part (integrated flexible printed circuit board 20) is configured to have a concave shape symmetrically (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part”, where both of the edge portions/sides of the flexible printed circuit board 20 can be caved in to have a concave shape, and where the concave shape would be symmetrical when both edge portions/sides of the flexible printed circuit board 20 are caved in).

Regarding Claim 7, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein the width of the connection part (integrated flexible printed circuit board 20) is configured to have a different width from one side of the connection part (20) to the center of the connection part (20) (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part” and Fig. 4A, where one side/edge (i.e., the left side of the flexible printed circuit board when viewing the figure) of the flexible printed circuit board 20 is shown to be wider/thicker than the center side (i.e., the right side of the flexible printed circuit board 20 when viewing the figure), therefore the center/right side of the flexible printed circuit board 20 is shown to have a different width than the outer edge/left side of the flexible printed circuit board 20).

Regarding Claim 8, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park does not disclose wherein the width of the connection part is configured to linearly increase or increase in a curved shape from one side of the connection part to the center of the connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the width of the connection part (conductive film 7, conductive adhesive 8) is configured to linearly increase or increase in a curved shape from one side of the connection part (7, 8) to the center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, “The conductive adhesive has a thickness which varies along the longitudinal direction of the piezoelectric unit, thereby causing a larger driving current to flow at the center of the piezoelectric unit in the longitudinal direction, and a smaller driving current to flow at both ends of the piezoelectric unit to suppress side lobes in generated ultrasonic waves” and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, therefore the width is configured to increase in a curved shape horizontally when viewing the figure from the center of the conductive film 7/conductive adhesive 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by including that the width of the connection part is configured to linearly increase or increase in a curved shape from one side of the connection part to the center of the connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]). 

Regarding Claim 9, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park does not disclose wherein the width of the connection part is configured to linearly decrease or decrease in a curved shape from one side of the connection part to the center of the connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the width of the connection part (conductive film 7, conductive adhesive 8) is configured to linearly decrease or decrease in a curved shape from one side of the connection part (7, 8) to the center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, “The conductive adhesive has a thickness which varies along the longitudinal direction of the piezoelectric unit, thereby causing a larger driving current to flow at the center of the piezoelectric unit in the longitudinal direction, and a smaller driving current to flow at both ends of the piezoelectric unit to suppress side lobes in generated ultrasonic waves” and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, therefore the width is configured to decrease in a curved shape horizontally when viewing the figure from one side to the center of the conductive film 7/conductive adhesive 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by including that the width of the connection part is configured to linearly decrease or decrease in a curved shape from one side of the connection part to the center of the connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]). 

Regarding Claim 12, Park modified by Shimizu discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an insulating layer is disposed at the connection part (integrated flexible printed circuit board 20) (see, e.g., Para. [0069], lines 1-5, “the integrated flexible printed circuit board 20 may be a single flexible printed circuit board (FPCB) that is electrically connected to the piezoelectric layer 3. The flexible printed circuit board 20 may be a circuit board fabricated by attaching a flexible copper film on a thin insulating film”).
Park does not disclose wherein the connection part comprises a plurality of connection layers, and an insulating layer is disposed specifically between the connection layers.
Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the connection part (conductive film 7, conductive adhesive 8) comprises a plurality of connection layers (see, e.g., Para. [0023], lines 1-3, “Conductive adhesive 8 is interposed in a gap between the bottom surfaces of piezoelectric units 2 and the top surface of backing material 3, i.e., conductive film 7” and Fig. 4B, where the conductive film 7 and conductive adhesive 8 together are disposed between the piezoelectric units 2 and the backing material 3, therefore the conductive film 7 and conductive adhesive 8 together form a conductive material layer that corresponds to the claimed connection part, where the conductive material layer comprises two layers (i.e., one layer is the conductive film 7, and another layer is the conductive adhesive) that correspond to the claimed plurality of connection layers). In the case where the plurality of connection layers of Shimizu (conductive film 7, conductive adhesive 8 in Figs. 4A-4B of Shimizu) is provided within or in conjunction with the connection part of Park (integrated flexible printed circuit board 20 in Figs. 3A, 4A, and 5 of Park), then the insulating layer of Park (see, e.g., Park, Para. [0069], lines 1-5) can be disposed specifically between the connection layers of the connection part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by including that the connection part comprises a plurality of connection layers, and an insulating layer is disposed between the connection layers, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).

Figs. 3A, 4A, and 5) wherein an insulating layer is disposed at the connection part (integrated flexible printed circuit board 20) (see, e.g., Para. [0069], lines 1-5, “the integrated flexible printed circuit board 20 may be a single flexible printed circuit board (FPCB) that is electrically connected to the piezoelectric layer 3. The flexible printed circuit board 20 may be a circuit board fabricated by attaching a flexible copper film on a thin insulating film”).
Park does not disclose wherein the connection part comprises a first connection part and a second connection part, and an insulating layer is disposed specifically between the first connection part and the second connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the connection part (conductive film 7, conductive adhesive 8) comprises a first connection part (conductive film 7) and a second connection part (conductive adhesive 8) (see, e.g., Para. [0023], lines 1-3, “Conductive adhesive 8 is interposed in a gap between the bottom surfaces of piezoelectric units 2 and the top surface of backing material 3, i.e., conductive film 7” and Fig. 4B, where the conductive film 7 and conductive adhesive 8 together are disposed between the piezoelectric units 2 and the backing material 3, therefore the conductive film 7 and conductive adhesive 8 together form a conductive material layer that corresponds to the claimed connection part, where the conductive material layer comprises two parts (i.e., the first connection part is the conductive film 7, and the second connection part is the conductive adhesive 8)). In the case where the first and second connection parts of Shimizu (conductive film 7, conductive adhesive 8 in Figs. 4A-4B of Shimizu) are provided within or in conjunction with the connection part of Park (integrated flexible printed circuit board 20 in Figs. 3A, 4A, and 5 of Park), then the insulating layer of Park (see, e.g., Park, Para. [0069], lines 1-5) can be disposed specifically between the first and second connection parts of the connection part.
see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 14, Park modified by Shimizu discloses the ultrasonic probe of Claim 13. Park does not disclose wherein an outer circumferential surface of the first connection part is configured to have a convex shape or a concave shape symmetrically.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) wherein an outer circumferential surface of the first connection part (conductive film 7) is configured to have a convex shape or a concave shape symmetrically (see, e.g., Para. [0022], lines 1-6, “Backing material 3 has a protrusively curved top surface… Conductive film (e.g., metal film) 7 is further formed over the entire top surface of backing material 3” and Fig. 4B, where the bottom outer circumferential surface of the conductive film 7 (corresponding to the claimed first connection part) that is in contact with the backing material 3 is shown to have a concave shape symmetrically, and where the top outer circumferential surface of the conductive film 7 that is in contact with the conductive adhesive 8 is shown to have a convex shape symmetrically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 15, Park modified by Shimizu discloses the ultrasonic probe of Claim 13. Park does not disclose wherein an outer circumferential surface of the second connection part is configured to have a convex shape or a concave shape symmetrically.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) wherein an outer circumferential surface of the second connection part (conductive adhesive 8) is configured to have a convex shape or a concave shape symmetrically (see, e.g., Para. [0023], lines 1-10, “Conductive adhesive 8 is interposed in a gap between the bottom surfaces of piezoelectric units 2 and the top surface of backing material 3, i.e., conductive film 7. As mentioned above, the top surface of backing material 3 is made convex to form a ridge in a central region, so that conductive film 8 has a minimum thickness at the center of strip-shaped piezoelectric unit 2 in the longitudinal direction of piezoelectric unit 2. The thickness continuously increases toward both ends of piezoelectric unit 2 in the longitudinal direction” and Fig. 4B, where the bottom outer circumferential surface of the conductive adhesive 8 (corresponding to the claimed second connection part) that is in contact with the conductive film 7 is shown to have a concave shape symmetrically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by see, e.g., Abstract and Para. [0020-0023]).

Response to Arguments
Applicant’s arguments, see Pages 9-10 of Remarks, filed 10/18/2021, with respect to the objections to the drawings, the specification, and the claims, and to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objections to the drawings, the specification (except one objection to Para. [108]), and the claims, and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Non-Final Rejection mailed 07/16/2021) have been withdrawn. However, amended Para. [108], line 4 remains objected to as previously set forth and as set forth above. Claims 1 and 3 are currently objected to due to the amendments of Claim 1, and Claim 4 is currently rejected under 35 U.S.C. 112(b) due to the amendments of Claim 1.

Applicant's arguments, see Pages 10-12 of Remarks, filed 10/18/2021, with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
Regarding Park (US 2015/0173714 A1) and Shimizu (US 2003/0189391 A1), Applicant argues that Park does not disclose or suggest that the connection part is configured to deform at least partially so that a plurality of acoustic signals radiated from the piezoelectric layer due to the connection part have different magnitudes. Applicant further argues that Park does not disclose or suggest that the prima facie case of obviousness does not exist.
Examiner respectfully disagrees and emphasizes that the combination of Park and Shimizu teaches each and every limitation of the amended Claim 1. Specifically, Examiner emphasizes that Park discloses wherein the connection part (corresponding to the integrated flexible printed circuit board 20 of Park) is configured to deform at least partially (see, e.g., Park, Para. [0069], lines 6-11) so that a plurality of acoustic signals radiated from the piezoelectric layer (corresponding to the piezoelectric layer 3 of Park) due to the connection part (20) have different magnitudes (see, e.g., Para. [0068-0070], where it is disclosed that the piezoelectric layer 3 generates/radiates ultrasound signals, and that the piezoelectric layer 3 is electrically coupled to the flexible printed circuit board 20, and that the flexible printed circuit board 20 is configured to deform, therefore the ultrasound signals radiated from the piezoelectric layer 3 would have different magnitudes due to the deformation of the flexible printed circuit board 20), and wherein the connection part (20) is configured to deform partially (see, e.g., Para. [0069], lines 6-11) so that a magnitude of an acoustic signal radiated by the piezoelectric layer (3) is different from one side of the connection part (20) to a center of the connection part (20) (see, e.g., Para. [0068-0070], where it is disclosed that the piezoelectric layer 3 generates/radiates ultrasound signals, and that the piezoelectric layer 3 is electrically coupled to the flexible printed circuit board 20, and that the flexible printed circuit board 20 is configured to deform, therefore the ultrasound signals radiated from the piezoelectric layer 3 would have different magnitudes due to the deformation of the flexible printed circuit board 20). Looking at Para. [149] of the Applicant’s original specification, it is disclosed that “since the shape of the connection part 50 is partially deformed, the magnitude of the acoustic energy radiated from the ultrasonic probe 100 is larger than the acoustic energy radiated from the side”, which therefore supports the argument that Para. [0068-0070] of Park teaches that the ultrasound signals radiated from the piezoelectric layer 3 would have different magnitudes due to the deformation of the flexible printed circuit board 20.
Furthermore, Examiner emphasizes that Shimizu discloses wherein the connection part (corresponding to the conductive film 7, conductive adhesive 8 of Shimizu) is configured to deform partially specifically so that a magnitude of an acoustic signal radiated by the piezoelectric layer (corresponding to the piezoelectric units 2 of Shimizu) increases or decreases in a curved shape from one side of the connection part (7, 8) to a center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, and where the bottom surface of the conductive film 7 is shown to be curved, therefore the magnitude of the acoustic signal radiated by the piezoelectric units 2 could increase or decrease in a curve shape due to the deformation of the conductive film 7). Park can be modified to include that the magnitude of an acoustic signal radiated by the piezoelectric layer increases or decreases specifically in a curved shape from one side of the connection to a center of the connection part, as disclosed by Shimizu, and one of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]). Therefore, the combination 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                 


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793